EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail: jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS LOAN GROWTH, STRONG FEE INCOME, AND FOURTH QUARTER NET INCOME OF $24.0 MILLION CHICAGO, January 29, 2013 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MB Financial Bank, N.A (“the Bank” or “MB Financial Bank”), announced today fourth quarter and annual results for 2012.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its consolidated subsidiaries, unless indicated otherwise. Net income, net income available to common stockholders and fully diluted earnings per share increased in the three months and year ended December 31, 2012 compared to the three months ended September 30, 2012 and the year ended December 31, 2011 as follows (note that all linked quarter change percentages presented here and throughout this release are not annualized): 4Q12 3Q12 Change 4Q11 Change (dollars in thousands, except per share data) Net income + 3.8% +133.4% Net income available to common stockholders + 3.8% +207.6% Fully diluted earnings per share + 4.8% +207.7% “I am pleased with our strong finish to 2012.We experienced robust loan growth in the fourth quarter, primarily driven by new customer relationships, strong lease loan growth and seasonal demand.Furthermore, we are seeing good progress in all of our key fee initiatives as evidenced by growth in fee income both on a quarterly and annual basis.We remain committed to building a relationshipdriven company that produces superior returns on capital, supported by a diversified revenue stream, with high quality loans and significant fee businesses, both growing at attractive rates,” stated Mitchell Feiger, President and Chief Executive Officer of the Company. 5 Key items were as follows: Robust Loan Growth, Mix Improvements Continue: ● Our loan balances, excluding covered loans, increased $192.1 million (+3.7%) during the fourth quarter of 2012 and our loan mix continued to improve with growth in generally lower risk commercial and lease loans and declines in generally higher risk construction and commercial real estate loans as follows (dollars in thousands): Change in Percent Loan Balance Growth Commercial related credits: Commercial loans +13.6% Commercial loans collateralized by assignment of lease payments (lease loans) +7.2% Commercial real estate -0.5% Construction real estate -26.4% Total commercial related credits +4.4% Other loans: Residential real estate +1.8% Indirect vehicle +0.8% Home equity -3.0% Consumer loans +10.2% Total other loans +0.7% Gross loans excluding covered loans +3.7% ● Over the last year, our commercial related loan balances increased modestly (+0.9%), and our loan mix improved.Commercial and lease loans increased by 8.9%, while commercial real estate and construction loans decreased by 8.1%. Strong Core Fee Income Growth (+20.5%) During the Quarter: ● Revenues from key fee initiatives increased 18.7% compared to the third quarter of 2012: - Leasing revenues increased 28.4% to $12.4 million, - Capital markets and international banking service fees increased 80.6% to $2.6 million, and - Commercial deposit and treasury management fees increased 4.0% to $6.1 million. ● Annual revenues from key fee initiatives increased 21.0% compared to 2011: - Leasing revenues increased 35.1% to $36.4 million, - Capital markets and international banking service fees increased 192.6% to $5.5 million, and - Card revenues increased 33.2% to $9.4 million. ● Our core fee income to total revenues ratio improved to 34.2% in the fourth quarter compared to 29.5% in the prior quarter and 26.2% a year ago. ● Fee income growth exceeded the impact of margin compression.As a result, total revenue, as adjusted and on a fully tax equivalent basis, increased by $4.1 million (+3.7%) during the fourth quarter. Margin Compression Negatively Impacted Net Interest Income: ● Net interest margin compression of 10 basis points (on a fully tax equivalent basis) for the quarter negatively impacted net interest income (down $2.5 million and 3.2%). ● The decline in net interest margin was due to a decline in covered loan yields, tightening credit spreads and high levels of prepayments on mortgage-backed securities, partially offset by a lower cost of funds. 6 Classified Assets Declined, Non-Performing Loans Increased, Recoveries Exceeded Charge-offs During the Quarter: ● Classified assets, defined as potential problem loans, non-performing loans, other real estate owned (“OREO”) and repossessed assets (excluding credit-impaired loans and OREO that were acquired as part of our FDIC-assisted transactions) declined in the quarter.Non-performing loans were up $11.7 million, while potential problem loans declined $22.7 million. 12/31/2012 9/30/2012 Change from 3Q12 to 4Q12 12/31/2011 (dollars in thousands) Potential problem loans $ Non-performing loans OREO Repossessed assets Total classified assets $ ● Credit costs remained very low in the quarter, aided by net recoveries. 4Q12 3Q12 Change from 3Q12 to 4Q12 4Q11 (dollars in thousands) Credit costs: Provision for credit losses $ Net loss recognized on OREO Total credit costs $ Net (recoveries) charge-offs $ Significant Balance Sheet Improvement over the Past Year: ● As discussed above, over the past year we have improved the risk/return profile of our loan portfolio by significantly reducing our classified loans and changing our loan mix. ● Over the past year, we changed the mix of our investment portfolio by allocating a larger portion of the investment portfolio to municipal securities.This has helped mitigate the impact of high levels of mortgage-backed security prepayments in the current interest rate environment.Municipal securities were 39.8% of total investment securities at December 31, 2012 compared to 30.9% of total investment securities a year ago. ● Our funding mix improved over the past twelve months, with low cost deposits increasing $438.5 million (+8.3%) primarily driven by noninterest bearing deposits increasing by $278.9 million (+14.8%). Customer certificates of deposit decreased by $400.2 million (-20.8%) over the same period.In addition, our wholesale funding balances decreased $291.0 million (-33.6%) from a year ago largely due to prepayments in the third quarter of 2012. ● During 2012, we repurchased all $196 million of preferred stock and the related warrant issued as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program. 7 Significant Improvement in Return on Assets and Return on Equity over the Past Year: ● Our annualized return on average assets, annualized return on average common equity and annualized cash return on average tangible common equity improved compared to the third quarter of 2012 and fourth quarter of 2011: 4Q12 3Q12 4Q11 Annualized return on average assets 1.01% 0.97% 0.78% 0.95% 0.39% Annualized return on average common equity 7.55% 7.38% 5.66% 7.05% 2.43% Annualized cash return on average tangible common equity 11.47% 11.29% 9.09% 10.87% 4.23% Celtic Leasing Corp. Transaction: ● On December 28, 2012, MB Financial Bank acquired Celtic Leasing Corp. (“Celtic”), a privately held, mid-ticket equipment leasing company. ● Celtic specializes in solutions for the health care, legal, technology, and manufacturing industries.In recent years Celtic’s lease originations have ranged from $75 to $100 million on an annual basis. ● Given the timing of the Celtic transaction, the impact to lease financing revenues was insignificant in the quarter and year. ● Initial cash consideration paid was $58.7 million.Celtic stockholders will receive additional purchase consideration based on the performance of leases outstanding as of the acquisition date as well as the performance of leases originated during the three-year period immediately following the acquisition date.As a result of the transaction, $36.3 million in goodwill was recorded. Top Ten Workplaces in Chicago: ● During the fourth quarter of 2012, our bank was for the second consecutive year named one of Chicago’s Top Workplaces by the Chicago Tribune. ● We ranked among the top ten in the large employers category. 8 RESULTS OF OPERATIONS Fourth Quarter Results Net Interest Income Net interest income on a fully tax equivalent basis decreased $2.5 million from the third quarter of 2012.The decrease from the third quarter of 2012 to the fourth quarter of 2012 was due primarily to a 10 basis point decline in our net interest margin to 3.57% on a fully tax equivalent basis, primarily as a result of a decline in covered loan yields (negatively impacted the margin by eight basis points), high mortgage-backed investment securities prepayments (negatively impacted the margin by six basis points) and tighter credit spreads, which was partially offset by a decline in our cost of funds. Net interest income on a fully tax equivalent basis decreased $25.2 million during the year ended December 31, 2012 compared to the year ended December 31, 2011, primarily due to a $285.2 million decrease in average interest earning assets and a 17 basis point decline in our net interest margin on a fully tax equivalent basis.The decline in the margin was primarily due to lower covered loan yields (negatively impacted the margin by 12 basis points), and tighter credit spreads, partially offset by lower costs of funds. See the supplemental net interest margin tables for further detail. Fee Income (dollars in thousands): 4Q12 3Q12 2Q12 1Q12 4Q11 Core fee income: Key fee initiatives: Capital markets and international banking service fees $ Commercial deposit and treasury management fees Lease financing, net Trust and asset management fees Card fees Total key fee initiatives Loan service fees Consumer and other deposit service fees Brokerage fees Increase in cash surrender value of life insurance Accretion of FDIC indemnification asset Net gain on sale of loans Other operating income Total core fee income Non-core fee income: (1) Net gain (loss) on investment securities Net (loss) gain on sale of other assets Net gain on sale of loans held for sale (A) - Net loss recognized on other real estate owned (B) Net gain (loss) recognized on other real estate owned related to FDIC transactions (B) Increase (decrease) in market value of assets held in trust for deferred compensation (C) 20 Total non-core fee income Total fee income $ Letter denotes the corresponding line items where these non-core fee income items reside in the consolidated statements of income as follows:A – Net gain on sale of loans, B – Net loss recognized on other real estate owned, C – Other operating income. Core fee income increased by $6.5 million (+20.5%) from the third quarter of 2012 to the fourth quarter of 2012, driven by revenue from our key fee initiatives (+18.7%). ● Net lease financing income increased as a result of increase in equipment remarketing gains and fees from the sale of equipment maintenance contracts. ● Capital markets and international banking service fees increased primarily due to an increase in merger and acquisition advisory and interest rate swap fees. ● Loan service fees increased due to an increase in prepayment fees. ● Other operating income increased due to higher income from low income housing partnerships. ● Non-core fee income was primarily impacted by lower losses recognized on OREO, partially offset by higher losses on the sale of other assets as a result of the disposal of fixed assets. 9 Core fee income increased by $8.7 million (+7.3%) for the year ended December 31, 2012 compared to the year ended December 31, 2011, driven by revenue from our key fee initiatives (+21.0%). ● Net lease financing income increased as a result of increase in equipment remarketing gain and fees from the sale of equipment maintenance contracts. ● Capital markets and international banking service fees increased due to an increase in interest rate swap fees, merger and acquisition advisory fees, and international banking activities. ● Card fee income increased primarily due to fees earned on prepaid and credit cards. These annual core fee income increases were offset by the decreases in brokerage fees, consumer and other deposit service fees and accretion of FDIC indemnification asset. ● Brokerage fees declined due to a decrease in third party brokerage revenues. ● Consumer and other deposit service fees decreased as a result of lower NSF fees. ● Accretion of FDIC indemnification asset decreased $3.8 million as expected.Accretion is recorded based on the FDIC indemnification asset balance, which has declined as we have received loss-share payments. ● Non-core fee income was primarily impacted by higher losses recognized on OREO as well as higher losses on the sale of other assets as a result of the disposal of fixed assets. Other Expense (dollars in thousands): 4Q12 3Q12 2Q12 1Q12 4Q11 Core other expense: Salaries and employee benefits $ Occupancy and equipment expense Computer services and telecommunication expense Advertising and marketing expense Professional and legal expense Other intangible amortization expense Other real estate expense, net Other operating expenses Total core other expense Non-core other expense: (1) Branch impairment charges - - Prepayment fees on interest bearing liabilities - Increase (decrease) in market value of assets held in trust for deferred compensation (A) 20 Total non-core other expense Total other expense $ Letters denote the corresponding line items where these non-core other expense items reside in the consolidated statements of income as follows:A – Salaries and employee benefits. Core other expense increased by $2.2 million (+3.3%) from the third quarter of 2012 to the fourth quarter of 2012. ● Salaries and employee benefits expense increased primarily due to an increase in incentives and commissions on higher lease revenues. ● Non-core other expense decreased as we did not incur any prepayment fees in the fourth quarter of 2012, while in the third quarter of 2012 we incurred $12.7 million in prepayment fees, when we prepaid certain brokered certificates of deposits and an FHLB advance. Core other expense increased by $2.7 million (+1.0%) from the year ended December 31, 2011 to the year ended December 31, 2012. ● Salaries and employee benefits expense increased primarily due to annual salary increases, an increase in incentives, commissions on higher lease revenues, and higher health insurance claims. ● Other operating expenses were down partially due to the decrease in FDIC insurance premiums as a result of a change in the assessment computation during the second quarter of 2012 and the impact of improved credit quality on the computation. ● Other operating expenses were also favorably impacted in the twelve months ended December 31, 2012 by a decrease in the clawback liability related to our loss share agreements with the FDIC recorded during the period. ● Other real estate expense decreased as a result of fewer properties in other real estate owned throughout 2012 compared to 2011. ● Non-core other expense was impacted by the $12.7 million in prepayment fees on interest bearing liabilities discussed above. 10 LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio (excluding loans held for sale) as of the dates indicated (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $ 21% $ 19% $ 19% $ 18% $ 19% Commercial loans collateralized by assignment of lease payments (lease loans) 23% 22% 21% 21% 20% Commercial real estate 30% 31% 31% 32% 31% Construction real estate 2% 3% 3% 2% 3% Total commercial related credits 76% 75% 74% 73% 73% Other loans: Residential real estate 5% 5% 5% 5% 5% Indirect vehicle 4% 3% 3% 3% 3% Home equity 5% 6% 6% 6% 6% Consumer loans 2% 2% 2% 2% 2% Total other loans 16% 16% 16% 16% 16% Gross loans excluding covered loans 92% 91% 90% 89% 89% Covered loans (1) 8% 9% 10% 11% 11% Total loans $ 100% $ 100% $ 100% $ 100% $ 100% Covered loans refer to loans we acquired in FDIC-assisted transactions that are subject to loss-sharing agreements with the FDIC. Our loan portfolio mix improved over the past twelve months from the standpoint of lowering our real estate-related exposure, as commercial and lease loan balances increased while commercial real estate and construction loan balances decreased.Growth in the fourth quarter was primarily driven by new middle market customer relationships and strong lease loan originations as well as seasonal loan demand. 11 ASSET QUALITY As discussed earlier, classified assets declined during the quarter and compared to a year ago.The increase in non-performing loans on a linked quarter basis was more than offset by the decline in potential problem loans and OREO. The following table presents a summary of classified assets (excluding loans held for sale, credit-impaired loans and OREO that were acquired as part of our FDIC-assisted transactions) as of the dates indicated (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Non-performing loans: Non-accrual loans (1) $ Loans 90 days or more past due, still accruing interest 82 Total non-performing loans OREO Repossessed assets 60 81 Total non-performing assets Potential problem loans Total classified assets $ Total allowance for loan losses $ Accruing restructured loans (2) $ Total non-performing loans to total loans 2.03% 1.87% 1.98% 2.15% 2.17% Total non-performing assets to total assets 1.62% 1.56% 1.72% 1.94% 2.12% Allowance for loan losses to non-performing loans 106.17% 115.10% 107.25% 100.59% 98.00% Includes $25.4 million, $27.1 million, $32.7 million, $34.7 million and $42.5 million of restructured loans on non-accrual status at December 31, 2012, September 30, 2012, June 30, 2012, March 31, 2012 and December 31, 2011, respectively. Accruing restructured loans consists primarily of residential real estate and home equity loans that have been modified and are performing in accordance with those modified terms as of the dates indicated. The following table presents data related to non-performing loans by category (excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions) as of the dates indicated (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Commercial and lease $ Commercial real estate Construction real estate Consumer related Total non-performing loans $ Consumer related non-performing loans increased compared to September 30, 2012 as a result of three residential real estate loans being downgraded to non-accrual status during the fourth quarter of 2012.Consumer related non-performing loans increased compared to a year ago primarily due to the increase in home equity and residential non-performing loans. 12 We define potential problem loans as performing loans rated substandard that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).Potential problem loans carry a higher probability of default and require additional attention by management. The following table presents data related to potential problem loans by category (excluding loans held for sale and credit-impaired loans that were acquired as part of our FDIC-assisted transactions) as of the dates indicated (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Commercial and lease $ Commercial real estate Construction real estate Consumer related - Total potential problem loans $ The following table represents a summary of OREO (excluding OREO related to assets acquired in FDIC-assisted transactions) as of the dates indicated (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Balance at the beginning of quarter $ Transfers in at fair value less estimated costs to sell 63 Capitalized OREO costs Fair value adjustments Net gains on sales of OREO Cash received upon disposition Balance at the end of quarter $ 13 Below is a reconciliation of the activity in our allowance for credit and loan losses for the periods indicated (dollars in thousands): 4Q12 3Q12 2Q12 1Q12 4Q11 Allowance for credit losses, balance at the beginning of period $ Provision for credit losses - Charge-offs: Commercial loans 75 Commercial loans collateralized by assignment of lease payments (lease loans) 1 - - Commercial real estate loans Construction real estate 56 71 Residential real estate Indirect vehicle Home equity Consumer loans Total charge-offs Recoveries: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) 93 1 Commercial real estate loans Construction real estate Residential real estate 8 34 9 49 Indirect vehicle Home equity 20 6 Consumer loans 71 77 92 67 Total recoveries Total net (recoveries) charge-offs Allowance for credit losses Allowance for unfunded credit commitments Allowance for loan losses $ Total loans, excluding loans held for sale $ Average loans, excluding loans held for sale $ Ratio of allowance for loan losses to total loans, excluding loans held for sale 2.15% 2.15% 2.13% 2.17% 2.13% 2.15% 2.13% Net loan (recoveries) charge-offs to average loans, excluding loans held for sale (annualized) (0.17)% (0.64)% 0.31% 0.40% 0.95% (0.02)% 2.90% Our allowance for loan losses is comprised of three elements: a general loss reserve, a specific reserve for impaired loans and a reserve for smaller-balance homogenous loans. The following table presents these three elements of our allowance for loan losses (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 General loss reserve $ Specific reserve Smaller-balance homogenous loans reserve Total allowance for loan losses $ Although management believes that adequate general, specific and smaller-balance homogenous loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of general, specific and smaller-balance homogenous loan loss allowances may become necessary. 14 INVESTMENT SECURITIES The following table sets forth, by type, the fair value and amortized cost of our investment securities, excluding FHLB and FRB stock, as well as the unrealized gain of our investment securities available for sale (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Securities available for sale: Fair value Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total fair value $ Amortized cost Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Total amortized cost $ Unrealized gain Government sponsored agencies and enterprises $ States and political subdivisions Mortgage-backed securities Corporate bonds 9 - - - Equity securities Total unrealized gain $ Securities held to maturity, at cost: States and political subdivisions $ Mortgage-backed securities Total amortized cost $ We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or any Fannie Mae or Freddie Mac preferred or common equity securities in our investment securities portfolio.Additionally, more than 99% of our mortgage-backed securities are agency guaranteed. 15 DEPOSIT MIX The following table shows the composition of deposits as of the dates indicated (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 % of % of % of % of % of Amount Total Amount Total Amount Total Amount Total Amount Total Low cost deposits: Noninterest bearing deposits $ 29% $ 27% $ 26% $ 25% $ 25% Money market and NOW accounts 36% 36% 34% 35% 34% Savings accounts 11% 10% 11% 10% 10% Total low cost deposits 76% 73% 71% 70% 69% Certificates of deposit: Certificates of deposit 20% 22% 23% 24% 25% Brokered deposit accounts 4% 5% 6% 6% 6% Total certificates of deposit 24% 27% 29% 30% 31% Total deposits $ 100% $ 100% $ 100% $ 100% $ 100% Our deposit mix improved over the past twelve months as low cost deposits increased by 8.3% and comprised 76% of total deposits at December 31, 2012 compared to 69% at December 31, 2011 driven by positive noninterest bearing deposit inflows. CAPITAL Tangible book value per common share increased to $15.21 at December 31, 2012 compared to $14.49 a year ago primarily due to retained net income.Our regulatory capital ratios remain strong and MB Financial Bank, N.A. was categorized as “well capitalized” at December 31, 2012 under the Prompt Corrective Action (“PCA”) provisions. In June 2012, the federal banking agencies issued notices of proposed rulemaking (“NPRs”) on regulatory capital enhancements, which would implement the Basel III capital standards and address certain requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”).The NPRs would revise banking regulatory capital requirements and the risk-weighted asset rules.The NPRs would increase the minimum levels of required capital, narrow the definition of capital, add a new regulatory capital component (common equity Tier 1), increase the required capital for certain categories of assets and expand the number of risk-weighted categories, including higher-risk residential mortgages and higher-risk construction real estate loans.These rules were proposed to go into effect on January 1, 2013 with all of the requirements being phased in by January 1, 2019; however, the final regulations have not yet been adopted and it is uncertain as to when the final regulations will be adopted or become effective or to what extent the final regulations will differ from the proposed regulations.If the fully phased-in capital requirements within the NPRs were adopted as proposed and were effective as of December 31, 2012, the Company has estimated that it would be categorized as “well capitalized” under the PCA provisions with ratios significantly above the “well capitalized” threshold. 16 FORWARD-LOOKING STATEMENTS When used in this press release and in reports filed with or furnished to the Securities and Exchange Commission, in other press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1) expected revenues, cost savings, synergies and other benefits from our merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the possibility that the expected benefits of the FDIC-assisted transactions we previously completed will not be realized; (3) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans we originate and loans we acquire from other financial institutions; (4) results of examinations by the Office of Comptroller of Currency and other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses or write-down assets; (5) competitive pressures among depository institutions; (6) interest rate movements and their impact on customer behavior and net interest margin; (7) the impact of repricing and competitors’ pricing initiatives on loan and deposit products; (8) fluctuations in real estate values; (9) the ability to adapt successfully to technological changes to meet customers’ needs and developments in the market place; (10) our ability to realize the residual values of our direct finance, leveraged, and operating leases; (11) our ability to access cost-effective funding; (12) changes in financial markets; (13) changes in economic conditions in general and in the Chicago metropolitan area in particular; (14) the costs, effects and outcomes of litigation; (15) new legislation or regulatory changes, including but not limited to the Dodd-Frank Act and regulations adopted thereunder, any changes in capital requirements pursuant to the Dodd-Frank Act and the implementation of the Basel III capital standards, other governmental initiatives affecting the financial services industry and changes in federal and/or state tax laws or interpretations thereof by taxing authorities; (16) changes in accounting principles, policies or guidelines; (17) our future acquisitions of other depository institutions or lines of business; and (18) future goodwill impairment due to changes in our business, changes in market conditions, or other factors. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 17 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of the dates indicated (Dollars in thousands) 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 ASSETS Cash and due from banks $ Interest earning deposits with banks Total cash and cash equivalents Investment securities: Securities available for sale, at fair value Securities held to maturity, at amortized cost Non-marketable securities - FHLB and FRB Stock Total investment securities Loans held for sale Loans: Total loans, excluding covered loans Covered loans Total loans Less: Allowance for loan losses Net loans Lease investments, net Premises and equipment, net Cash surrender value of life insurance Goodwill Other intangibles Other real estate owned, net Other real estate owned related to FDIC transactions FDIC indemnification asset Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated notes issued to capital trusts Accrued expenses and other liabilities Total liabilities Stockholders' Equity Preferred stock - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock Controlling interest stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ 18 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (Unaudited) 4Q12 3Q12 2Q12 1Q12 4Q11 Interest income: Loans Investment securities: Taxable Nontaxable Other interest earning accounts Total interest income Interest expense: Deposits Short-term borrowings Long-term borrowings and junior subordinated notes Total interest expense Net interest income Provision for credit losses - Net interest income after provision for credit losses Fee income: Capital markets and international banking service fees Commercial deposit and treasury management fees Lease financing, net Trust and asset management fees Card fees Loan service fees Consumer and other deposit service fees Brokerage fees Net gain (loss) on investment securities Increase in cash surrender value of life insurance Net (loss) gain on sale of assets Accretion of FDIC indemnification asset Net loss recognized on other real estate owned Net gain on sale of loans Other operating income Total fee income Other expenses: Salaries and employee benefits Occupancy and equipment expense Computer services and telecommunication expense Advertising and marketing expense Professional and legal expense Other intangible amortization expense Branch impairment charges - - Other real estate expense, net Prepayment fees on interest bearing liabilities - Other operating expenses Total other expense Income before income taxes Income tax expense Net income Dividends and discount accretion on preferred shares - - - Net income available to common stockholders 19 4Q12 3Q12 2Q12 1Q12 4Q11 Common share data: Basic earnings allocated to common stock per common share $ Impact of preferred stock dividends on basic earningsper common share - - - Basic earnings per common share Diluted earnings allocated to common stock per common share Impact of preferred stock dividends on diluted earnings per common share - - - Diluted earnings per common share Weighted average common shares outstanding for basic earnings per common share Weighted average common shares outstanding for diluted earnings per common share 20 Selected Financial Data: 4Q12 3Q12 2Q12 1Q12 4Q11 Performance Ratios: Annualized return on average assets % Annualized return on average common equity Annualized cash return on average tangible common equity(1) Net interest rate spread Cost of funds(2) Efficiency ratio(3) Annualized net other expense to average assets(4) Core fee income to revenues (5) Net interest margin Tax equivalent effect Net interest margin - fully tax equivalent basis(6) Asset Quality Ratios: Non-performing loans(7) to total loans % Non-performing assets(7) to total assets Allowance for loan losses to non-performing loans(7) Allowance for loan losses to total loans Net loan (recoveries) charge-offs to average loans (annualized) Capital Ratios: Tangible equity to tangible assets(8) % Tangible common equity to risk weighted assets(9) Tangible common equity to tangible assets(10) Book value per common share(11) $ Less: goodwill and other intangible assets, net of benefit, per common share Tangible book value per common share(12) $ Total capital (to risk-weighted assets) % Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) Tier 1 common capital (to risk-weighted assets) (1) Net cash flow available to common stockholders (net income available to common stockholders, plus other intangibles amortization expense, net of tax benefit) divided by average tangible common equity (average common equity less average goodwill and average other intangibles, net of tax benefit). (2) Equals total interest expense divided by the sum of average interest bearing liabilities and noninterest bearing deposits. (3) Equals total other expense excluding non-core items divided by the sum of net interest income on a fully tax equivalent basis, total fee income less non-core items, and tax equivalent adjustment on the increase in cash surrender value of life insurance. (4) Equals total other expense excluding non-core items less total fee income excluding non-core items, and including tax equivalent adjustment on the increase in cash surrender value of life insurance divided by average assets. (5) Equals total fee income excluding non-core items and tax equivalent adjustment on the increase in cash surrender value of life insurance divided by the sum of net interest income on a fully tax equivalent basis, total fee income less non-core items, and tax equivalent adjustment on the increase in cash surrender value of life insurance. (6) Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. (7) Non-performing loans excludes purchased credit-impaired loans and loans held for sale.Non-performing assets excludes purchased credit-impaired loans, loans held for sale, and other real estate owned related to FDIC transactions. (8) Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. (9) Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total risk-weighted assets. (10) Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. (11) Equals total ending common stockholders’ equity divided by common shares outstanding. (12) Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 21 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include core fee income, core fee income to revenues (with non-core items excluded from both core fee income and revenues), core other expense, non-core fee income and non-core other expense, net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis, efficiency ratio and the ratio of annualized net other expense to average assets with net gains and losses on investment securities, net gains and losses on sale of other assets, net losses on other real estate owned, net gain on sale of loans held for sale and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the non-interest income components of these ratios, prepayment fees on interest bearing liabilities, impairment charges and increase (decrease) in market value of assets held in trust for deferred compensation excluded from the other expense components of these ratios, with tax equivalent adjustment for tax-exempt interest income and increase in cash surrender value of life insurance, as applicable; ratios of tangible equity to tangible assets, tangible common equity to risk-weighted assets, tangible common equity to tangible assets and Tier 1 common capital to risk-weighted assets; tangible book value per common share; and annualized cash return on average tangible common equity.Our management uses these non-GAAP measures, together with the related GAAP measures, in its analysis of our performance and in making business decisions.Management also uses these measures for peer comparisons. Management believes that core and non-core fee income and other expense are useful in assessing our core operating performance and in understanding the primary drivers of our fee income and other expense when comparing periods. The tax equivalent adjustment to net interest income, net interest margin, tax-exempt interest income and increase in cash surrender value of life insurance recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.For the same reasons, management believes the tax equivalent adjustments to tax-exempt interest income and increase in cash surrender value of life insurance are useful. Management also believes that by excluding net gains and losses on investment securities, net gains and losses on sale of other assets, net losses on other real estate owned, net gain on sale of loans held for sale and increase (decrease) in market value of assets held in trust for deferred compensation from the non-interest income components, and excluding prepayment fees on interest bearing liabilities, impairment changes and increase (decrease) in market value of assets held in trust for deferred compensation from the other expense components, of the efficiency ratio and the ratio of annualized net other expense to average assets, these ratios better reflect our core operating performance, as the excluded items do not pertain to our core business operations and their exclusion makes these ratios more meaningful when comparing our operating results from period to period. 22 In addition, management believes that presenting the ratio of Tier 1 common equity to risk-weighted assets is useful for assessing our capital strength and for peer comparison purposes.The other measures exclude the acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible assets, tangible equity, tangible common equity and average tangible common equity and exclude other intangible amortization expense, net of tax benefit, in determining net cash flow available to common stockholders.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital as well as our capital strength.Management also believes that providing measures that exclude balances of acquisition-related goodwill and other intangible assets, which are subjective components of valuation, facilitates the comparison of our performance with the performance of our peers.In addition, management believes that these are standard financial measures used in the banking industry to evaluate performance. The non-GAAP disclosures contained herein should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. A reconciliation of net interest margin on a fully tax equivalent basis to net interest margin is contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per common share to book value per common share is contained in the “Selected Financial Ratios” table.Reconciliations of core and non-core fee income and other expense to fee income and other expense are contained in the tables under “Results of Operations—Fourth Quarter Results.” The following table presents a reconciliation of tangible equity to equity (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Stockholders' equity - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible equity $ The following table presents a reconciliation of tangible assets to total assets (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Total assets - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible assets $ The following table presents a reconciliation of tangible common equity to stockholders’ common equity (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Common stockholders' equity - as reported $ Less: goodwill Less: other intangible assets, net of tax benefit Tangible common equity $ 23 The following table presents a reconciliation of average tangible common equity to average common stockholders’ equity (dollars in thousands): 4Q12 3Q12 2Q12 1Q12 4Q11 Average common stockholders' equity - as reported $ Less:average goodwill Less:average other intangible assets, net of tax benefit Average tangible common equity $ The following table presents a reconciliation of net cash flow available to common stockholders to net income available to common stockholders (dollars in thousands): 4Q12 3Q12 2Q12 1Q12 4Q11 Net income available to common stockholders - as reported $ Add: other intangible amortization expense, net of tax benefit Net cash flow available to common stockholders $ The following table presents a reconciliation of Tier 1 common capital to Tier 1 capital (dollars in thousands): 12/31/2012 9/30/2012 6/30/2012 3/31/2012 12/31/2011 Tier 1 capital - as reported $ Less: preferred stock - Less: qualifying trust preferred securities Tier 1 common capital $ 24 Efficiency Ratio Calculation (Dollars in Thousands) 4Q12 3Q12 2Q12 1Q12 4Q11 Other expense $ Adjustment for prepayment fees on interest bearing liabilities - Adjustment for impairment charges - - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 20 Other expense - as adjusted $ Net interest income $ Tax equivalent adjustment Net interest income on a fully tax equivalent basis Tax equivalent adjustment on the increase in cash surrender value of life insurance Plus fee income Less net losses on other real estate owned Less net gains (losses) on investment securities Less net (losses) gains on sale of other assets Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Net interest income plus fee income - as adjusted $ Efficiency ratio 61.16% 61.43% 61.36% 60.04% 59.94% 60.99% 58.17% Efficiency ratio (without adjustments) 67.21% 80.66% 68.19% 67.37% 66.32% 70.83% 62.07% Annualized Net Other Expense to Average Assets Calculation (Dollars in Thousands) 4Q12 3Q12 2Q12 1Q12 4Q11 Other expense $ Adjustment for prepayment fees on interest bearing liabilities - Adjustment for impairment charges - - Adjustment for increase (decrease) in market value of assets held in trust for deferred compensation 20 Non-interest expense - as adjusted Fee income Less net losseson other real estate owned Less net gains (losses) on investment securities Less net (losses) gains on sale of other assets Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Fee income - as adjusted Less tax equivalent adjustment on the increase in cash surrender value of life insurance Net other expense $ Average assets $ Annualized net other expense to average assets 1.29% 1.46% 1.57% 1.54% 1.56% 1.47% 1.46% Annualized net other expense to average assets (without adjustments) 1.46% 2.20% 1.82% 1.84% 1.81% 1.83% 1.61% 25 Core Fee Income to Revenues Ratio Calculation (Dollars in Thousands) 4Q12 3Q12 2Q12 1Q12 4Q11 Fee income $ Less net losses on other real estate owned Less net gains (losses) on investment securities Less net (losses) gains on sale of other assets Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Plus tax equivalent adjustment on the increase in cash surrender value of life insurance Fee income - as adjusted $ Net interest income $ Tax equivalent adjustment Net interest income on a fully tax equivalent basis Tax equivalent adjustment on the increase in cash surrender value of life insurance Plus fee income Less net losses on other real estate owned Less net gains (losses) on investment securities Less net (losses) gains on sale of other assets Less net gain on sale of loans held for sale - Less increase (decrease) in market value of assets held in trust for deferred compensation 20 Total revenue - as adjusted and on a fully tax equivalent basis $ Core fee income to revenues ratio 34.18% 29.49% 27.49% 26.46% 26.21% 29.44% 26.56% Core fee income to revenuesratio (without adjustments) 34.30% 28.37% 24.39% 22.87% 23.35% 27.60% 25.12% 26 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): 4Q12 4Q11 3Q12 Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ % $ % $ $ % Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Other interest earning deposits Total interest earning assets $ Non-interest earning assets Total assets $ $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ % $ $ % $ $ % Savings accounts Certificates of deposit Customer repurchase agreements Total core funding Wholesale funding: Brokered accounts (includes fee expense) Other borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Net interest income/interest rate spread (4) $ % $ % $ % Taxable equivalent adjustment Net interest income, as reported $ $ $ Net interest margin (5) % % % Tax equivalent effect % % % Net interest margin on a fully tax equivalent basis (5) % % % Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $1.0 million, $1.2 million, and $749 thousand for the three months ended December 31, 2012, December 31, 2011, and September 30, 2012, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 27 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial $ $ % $ % Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Other interest earning deposits Total interest earning assets $ Non-interest earning assets Total assets $ $ Interest Bearing Liabilities: Core funding: Money market and NOW accounts $ $ % $ $ % Savings accounts Certificates of deposit Customer repurchase agreements Total core funding Wholesale funding: Brokered accounts (includes fee expense) Other borrowings Total wholesale funding Total interest bearing liabilities $ Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income/interest rate spread (4) $ % $ % Taxable equivalent adjustment Net interest income, as reported $ $ Net interest margin (5) % % Tax equivalent effect % % Net interest margin on a fully tax equivalent basis (5) % % Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $3.5 million and $4.7 million for the twelve months ended December 31, 2012 and December 31, 2011, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 28
